Citation Nr: 0003175	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  99-04 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for residuals of a 
mouth cyst.

5.  Entitlement to service connection for a right-foot 
disability to include plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to October 
1997.

The Board notes that the veteran has made claims for a mouth 
cyst as well as for residuals of dental trauma.  While the 
veteran seems to commingle these two claims, they have been 
properly treated as separate by the RO since they appear to 
address two different possible disabilities.  The claim for a 
mouth cyst is before the Board, but the claim for dental 
treatment is not.  The dental claim was denied by the RO in a 
June 1999 rating decision that as yet, based upon the record, 
has not been appealed.

In December 1999 the veteran submitted a statement to the RO 
which may contain a claim for an increased rating for the 
service-connected arthritis of either or both of his knees.  
This potential claim is referred to the RO for appropriate 
clarification and consideration.  The veteran has submitted 
additional evidence in this case, the most recent of which 
was received in January 2000.  Since this latest evidence 
refers to the veteran's left knee, it is likewise referred to 
the RO.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bipolar disorder has been shown clearly and unmistakably 
to have preexisted service, but was aggravated therein.

3.  A left ear hearing loss was shown to have been incurred 
in service.

4.  There is not a reasonable possibility of a valid claim 
concerning whether a right ear hearing loss, residuals of a 
head injury, residuals of a mouth cyst, or a right-foot 
disability to include plantar fasciitis, were incurred in, or 
aggravated by, service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for bipolar disorder.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1999).

2.  Service connection is warranted for a left ear hearing 
loss.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309, 3.385 (1999).

3.  Well-grounded claims of entitlement to service connection 
for a right ear hearing loss, residuals of a head injury, 
residuals of a mouth cyst and a right-foot disability to 
include plantar fasciitis have not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
a well-grounded claim in any instance, his appeal must fail 
as to that issue.  In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
see Morton v. West, 12 Vet. App. 477 (1999).  As will be 
explained infra, we find that only two of the veteran's 
claims, i.e. for service connection for bipolar disorder and 
for a left ear hearing loss, are well grounded.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The remainder of 
his claims are not well grounded.

The March 1995 entrance examination report shows that the 
veteran was psychiatrically normal.  His head, mouth, feet 
and skin were normal too, and he was normal neurologically.  
His hearing was tested, and pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
30
10
LEFT
10
10
10
30
20

Other service medical records reflect that the veteran's 
hearing was tested in May 1995.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
45
45
LEFT
10
10
15
35
30

The examiner remarked that the veteran had a history of noise 
exposure, including 5 to 7 years as a machine operator, and 
one and a half years as a printing press operator.  Mild high 
frequency sensorineural hearing loss was diagnosed in the 
left ear, and moderately high frequency sensorineural hearing 
loss was diagnosed in the right.

In August 1995 the veteran complained of right foot pain 
after running, and was diagnosed first with a contusion and 
then with plantar fasciitis.  A September 6, 1995 x-ray 
report states that there were no fractures or dislocations of 
the right foot, and that soft tissues appeared normal.  A 
September 15, 1995 clinical record shows that the veteran had 
complained of right foot pain from when he had been running--
apparently he had stepped on a hard object.  He was again 
diagnosed with plantar fasciitis.

In May 1996 an audiometric evaluation was performed, and pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
50
-10
LEFT
15
15
20
45
40

It was noted that the veteran was routinely exposed to 
hazardous noise.

Other inservice clinical records show that in November 1996, 
the veteran was evaluated for declining work performance and 
"strange" behavior.  It had been felt by some that he was a 
danger to himself; he acknowledged having attempted suicide 
six years earlier.  His mother reportedly indicated that 
there may have been another past attempt; the examiner 
apparently discussed the psychiatric history with the 
veteran's mother and stepfather in some detail.  It was noted 
that the veteran had received psychiatric treatment between 
the ages of 7 and 9.  Currently, the examiner noted that the 
veteran's speech process was extremely tangential; it was not 
goal-directed or it was loosely goal-directed.  Thoughts were 
poorly goal-directed as well.  The veteran's affect was 
labile: from crying to laughter.  His judgment was poor and 
he had no insight into his problems.  The assessment was of 
an affective disorder or a thought-process disorder, and/or a 
questionable mood/bipolar disorder.

In November 1996 the veteran also reported that an 
approximately 10-pound shelf had fallen on his head.  There 
had been active bleeding at the time of the injury.  He was 
diagnosed with having had a blunt trauma to the head.

A February 1997 Medical Board report recounts the inservice 
history of the veteran's psychiatric problems, including his 
poor grasp of simple directions, being forgetful, and having 
displayed noticeable erratic behavior.  Past history was 
obtained from the veteran and available medical records, and 
was considered reliable.  The examiner discussed the 
veteran's earlier home life, noting that the veteran's mother 
had had recurrent bouts of depression and possibly had a 
manic-depression illness.  The veteran's conduct disturbances 
from childhood were noted.  It was stated that the veteran 
had "fluctuated" from job to job, and had been unable to 
sustain a solid relationship.  The veteran had had thoughts 
of jumping off ship, and related strong fears of going aboard 
ship or of being in enclosed spaces.  He also reported having 
decreased sleep each night--only three to four hours, having 
racing thoughts, recurrent crying spells and elated mood.  
Upon examination the veteran had poor eye contact, pressured 
speech with mixed tearfulness and inappropriate laughter.  He 
definitely had a fluctuating mood with racing thoughts, 
flight of ideas and tangential thinking.  Insight was 
definitely impaired.  There was evidence of depression with 
hypomanic-like qualities.  He was diagnosed with bipolar 
disorder, not otherwise specified, which was said to have 
existed prior to entrance to service.  It was stated that he 
was considered unable to perform further military service 
without considerable support and medication.  The report 
states that the veteran was unfit for service due to a 
"physical" disability which began prior to enlistment.  
This disability, however, was said to have been aggravated by 
a period of active duty.

In his February 1997 "rebuttal" to the Medical Board 
report, the veteran stated, inter alia, that he had been in 
good physical and mental health when he joined the service.  
He asserted that he had not needed psychiatric care or 
medications at that time.  He acknowledged, however, that he 
was currently unable to finish his "term" in service.  A 
"surrebuttal" from the Medical Board states that its 
members concurred with the veteran's statement.

The March 1997 separation examination report notes a mild 
all-frequency hearing loss, stating that this condition 
existed prior to entrance to service.  The veteran's mood 
disorder was also noted.  The head, mouth, feet and skin, 
however, were all objectively normal.  Hearing was tested, 
and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
50
40
LEFT
15
10
20
35
35

The veteran was provided several examinations by the VA in 
February 1998.  An audiometric evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
35
LEFT
15
15
20
35
35/30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left.  The 
examiner opined that hearing in both ears was within 
"normal" limits for rating purposes with "excellent" word 
recognition.

During the February 1998 VA general medical examination the 
veteran complained of occasional right-foot pain, but denied 
plantar fasciitis of that foot.  Objective evaluation of the 
mouth, head, bones and joints was negative.  Diagnoses 
included bilateral hearing loss; history of head trauma 
without loss of consciousness, asymptomatic, quiescent at 
that time.  Regarding the veteran's right-foot pain, the 
examiner noted that the veteran denied any problems with the 
right foot.  The examiner stated that there was no evidence 
of plantar fasciitis and that the veteran was asymptomatic.  
Any such condition was considered quiescent, and no long-term 
sequelae were anticipated.  A February 1998 VA radiological 
report reveals probable mild hammertoes--second and fifth 
toes--more conspicuous on the right, but otherwise normal 
feet.

During a February 1998 VA dental examination, the veteran 
indicated that his inservice head trauma did not involve or 
affect any teeth or any supporting bones thereof.  
Objectively, the tongue and lips were normal, and there were 
no deformities.

A February 1998 VA psychiatric examination report recounts 
the veteran's history, with the examiner noting that the 
veteran's thought processes were exceedingly scattered.  Mood 
was normal, however.  The veteran was diagnosed with bipolar 
disorder.

At a November 1999 Travel Board hearing the veteran 
acknowledged that his bipolar disorder had been discovered in 
service, and that he had been depressed and crying "a lot."  
He discussed having been hit on the head by an object in 
service.  With respect to his claim for hearing loss, he 
testified that he had worked on military aircraft while in 
service.  This included working with pneumatic tools, he 
said, that had a high-pitched whine.  He indicated that when 
he was at sea, he did not have the "double protection" for 
his hearing that he would have at shore.  He described 
working in a space enclosed with three metal walls "like 
being inside of a cave with all of this racket coming down on 
you, it was just bouncing off the walls."  He indicated that 
in service he had had something inside his mouth that had 
been sharp; he had thought it was a piece of bone but 
reportedly had been told it was a cyst.  He admitted that he 
had had no permanent problems from this.  He indicated that 
he had pain in his right heel; he said he had a bone spur.
II.  Law and analysis

A.  Bipolar disorder

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Miller v. West, 11 Vet. App. 345 (1998), was a case involving 
a service-connection claim for a psychiatric disability.  The 
Board had ruled in the underlying decision that the 
presumption of soundness had been rebutted based upon a 
clinical finding in service that the condition had existed 
prior to entrance.  The Board's underlying conclusion that 
the presumption of soundness did not apply was reversed by 
the United States Court of Appeals for Veterans Claims 
(Court), which noted that there the inservice reports of the 
disability preexisting service were not supported by any 
contemporaneous clinical evidence or recorded history in the 
record.  The Court stated that "[a] bare conclusion, even 
one written by a medical professional, without a factual 
predicate in the record, does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness."  Id. at 348.

In this case, bipolar disorder was not noted on the entrance 
examination, and thus the veteran is entitled to the 
presumption of soundness on this claim.  The November 1996 
evaluation and the February 1997 Medical Board report both 
discuss the veteran's preservice psychiatric history in some 
detail.  The conclusion of the latter of those two was that 
he did, in fact, have bipolar disorder prior to service.  
This is more than just a bare conclusion that the condition 
preexisted service as contemplated in Miller.  Although 
earlier records were apparently not reviewed at the time, the 
examiner did discuss the psychiatric history with both the 
veteran and his mother and stepfather.  Thus, the Medical 
Board report contains more than just a "bare conclusion" 
that the condition preceded service.  The Board finds that 
the depth of the analysis, the use of outside sources to 
determine that the disability existed prior to entrance, and 
the medical conclusion of the same, amounts to clear and 
unmistakable evidence that bipolar disorder preexisted 
service.  Miller.

The service medical records, however, make equally clear that 
the veteran's bipolar disorder was aggravated in service.  
Although the February 1997 Medical Board report uses the term 
"physical" disability, it is apparent that reference is 
being made to the veteran's bipolar disorder.  Moreover, the 
Medical Board agreed with the veteran's assessment that he 
did not have such problems in service, and that he could not 
continue in service, however, in his present [psychiatric] 
state.  The Board finds, therefore, that since an increase in 
the severity of bipolar disorder has been demonstrated--i.e. 
it increased from being non-disqualifying to a level that 
would disqualify him from service.  Aggravation has been 
objectively shown.  Since there is no finding of record that 
this increase was due to the natural progress of the 
disability, service connection is warranted for bipolar 
disorder on the basis of aggravation.  38 U.S.C.A. §§ 1110, 
1111; 38 C.F.R. §§  3.303, 3.304(b).

B.  Hearing loss

Special presumptive provisions provide that if an organic 
disease of the nervous system becomes manifest to a degree of 
10 percent within one year of separation from service, such 
disability will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385.  Impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Title 38 C.F.R. § 3.385 operates to establish when a measured 
hearing loss is, or is not, a "disability" for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met.  See Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).  Even if a veteran does not 
have hearing loss for service connection purposes by the 
standards of 38 C.F.R. § 3.385 during the time of active 
duty, such does not prohibit service connection.  Service 
connection may still be established if a veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and the evidence 
links current hearing loss with service.  Id. at 158.

The veteran did not have a demonstrated hearing loss, as 
defined by 38 C.F.R. § 3.385, upon entrance into service.  He 
is thus entitled to the presumption of soundness with respect 
to his hearing.  Although in May 1995 it was noted that the 
veteran had a 5 to 7 year history of noise exposure, i.e. 
exposure beginning prior to service, that examiner did not 
clearly indicate that hearing loss itself existed prior to 
service.  During service, certainly by May 1996, both ears 
had progressed to a ratable hearing loss as defined by VA 
regulation, when such a condition had not previously existed.  
The separation examiner's comment, that the veteran's hearing 
loss existed prior to entrance, does not amount to clear and 
unmistakable evidence rebutting the presumption of soundness 
because there were no current or prior treatment records 
cited, because no history was apparently taken at the time of 
the examination, and because there was no indication that the 
examiner reviewed the clinical record pertaining to this 
disability.  Miller, supra.  To the contrary, the May 1996 
inservice finding that the veteran was "routinely" being 
exposed to noise provides a plausible link to service for the 
hearing loss diagnosed at that time.

With respect to the right ear, the February 1998 VA 
examination shows lower hearing thresholds than what were 
repeatedly shown in service, including at separation.  The 
data from that examination do not meet the requirements of 
showing a current hearing loss pursuant to 38 C.F.R. § 3.385.  
The Court has ruled that the presence of current disability 
is necessary to establish a well-grounded claim.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir. 1996) (table).  Though hearing loss was 
diagnosed on the general medical examination in February 
1998, the veteran has not exhibited a hearing loss for VA 
purposes since service discharge.  Absent the presence of 
current right ear hearing loss for VA purposes, the veteran 
has not proffered a well-grounded claim of service connection 
for his right-ear hearing loss.

With respect to the left ear, the facts are similar to those 
of the right ear--with inservice onset being shown linked to 
routine noise exposure--except that the February 1998 VA 
audiometric evaluation actually found a left-ear hearing loss 
as defined by 38 C.F.R. § 3.385.  Specifically, a 92 percent 
speech-recognition score was documented for that ear, showing 
objective evidence of a current left-ear hearing loss.  The 
examiner's comments about "normal" hearing and "excellent" 
speech recognition directly conflict with the requirements of 
38 C.F.R. § 3.385, and thus cannot be considered dispositive.  
Nonetheless, to the extent that the objective data from that 
examination favor the veteran's claim, the Board finds the 
examination report useful.  The 92 percent speech recognition 
score, along with evidence of inservice findings as noted, 
give the veteran enough evidence to prevail on the merits of 
the claim regarding left ear hearing loss with no reliable 
evidence to contradict what has been demonstrated.  Compare 
38 C.F.R. §§ 3.307, 3.309, supra; Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992); Clyburn v. West, 12 Vet. App. 296 
(1999).

Thus, the Board finds, the veteran is entitled to the benefit 
of the doubt, and service connection is warranted for a left 
ear hearing loss.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385.

C.  Residuals of a head injury, residuals of a mouth cyst and 
a right-foot disability to include plantar fasciitis

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza, supra.

Although there is evidence that the veteran hit his head in 
service, there is no evidence whatsoever that this resulted 
in an actual disability, then or now.  There is no diagnosis 
of a chronic disability that has ever been provided, and the 
veteran has not complained of any continuity of symptoms 
since that time.  Cf. Savage v. Gober, 10 Vet. App. 488 
(1997).  Without such evidence, the service-connection claim 
for residuals of a head injury is not well grounded.

The veteran's claim regarding a mouth cyst is not supported 
by the record.  There is nothing in the service medical 
records indicated that shows a clear diagnosis of any such 
condition.  Likewise there is no current evidence of such a 
condition, or residuals from any such previous condition, or 
any evidence that could link such an alleged condition to 
service.  The veteran's assertion that he had been told, 
presumably by a medical professional, that he had a cyst in 
his mouth, does not amount to evidence that could well ground 
the claim, and does amount to evidence of a current 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Without such evidence the claim is entirely implausible, i.e. 
not well grounded.

The veteran's claim for a right-foot disability to include 
plantar fasciitis is also implausible.  While there was a 
diagnosis of plantar fasciitis in service, it was not shown 
on separation and has not been shown since service either.  
The diagnosis of hammertoes was only shown postservice, and 
is not a "chronic" disability such that the condition could 
be presumed to have been incurred in service.  See 38 C.F.R. 
§§ 3.307, 3.309.  The veteran's inconsistent complaints of 
pain in the right foot do not amount to a diagnosis of a 
disability.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, U.S. Vet. App. No. 97-1948 
(December 29, 1999).  See also Robinette, supra (regarding 
the general inability of laypersons to diagnose medical 
disabilities).

Thus, the service-connection claims for residuals of a head 
injury, residuals of a mouth cyst and a right-foot disability 
to include plantar fasciitis, may not be considered well 
grounded.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Since these claims are not well grounded, they 
must, accordingly, be denied.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).  
Furthermore, since these issues are held as not well 
grounded, the benefit of the doubt rule does not apply to 
them.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Entitlement to service connection for bipolar disorder and 
for left ear hearing loss is granted.

Entitlement to service connection for a right ear hearing 
loss, residuals of a head injury, residuals of a mouth cyst, 
and a right-foot disability to include plantar fasciitis, is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


